         Case 6:20-cv-00600-ADA Document 57 Filed 03/01/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

TELEPUTERS, LLC,                                §
                                                §
                   Plaintiff,                   §
                                                §       CASE NO. 6:20-cv-00600 (ADA)
v.                                              §
                                                §
ORACLE CORPORATION AND SUN                      §
MICROSYSTEMS, INC.,                             §
                                                §
                   Defendants.
                                                §

         JOINT MOTION FOR ENTRY OF PROPOSED PROTECTIVE ORDER

       Pursuant to The Court’s Order of February 8, 2021 in this action, Plaintiff Teleputers,

LLC (“Teleputers”) and Defendants Oracle Corporation and Sun Microsystems, Inc.

(collectively, “Oracle”) provide this joint proposed protective order, attached as Ex. A.
        Case 6:20-cv-00600-ADA Document 57 Filed 03/01/21 Page 2 of 4




Dated: March 1, 2021                 Respectfully submitted,

                                     /s/ Melissa R. Smith
                                     Jared Bobrow
                                     CA Bar No. 133712
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     1000 Marsh Road
                                     Menlo Park, California 94025-1015
                                     Telephone: (650) 614-7405
                                     Facsimile: (650) 614-7401
                                     Email: jbobrow@orrick.com

                                     Don Daybell
                                     CA Bar No. 210961
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     2050 Main Street, Suite 1100
                                     Irvine, California 92614
                                     Telephone: (949) 567-6700
                                     Facsimile: (949) 567-6710
                                     Email: ddaybell@orrick.com

                                     Melissa R. Smith
                                     State Bar No. 24001351
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, Texas 75670
                                     Telephone: (903) 934-8450
                                     Facsimile: (903) 934-9257
                                     Email: melissa@gillamsmithlaw.com

                                     Attorneys for Defendants
        Case 6:20-cv-00600-ADA Document 57 Filed 03/01/21 Page 3 of 4




Dated: March 1, 2021              Respectfully submitted,

                                  /s/ Randall Garteiser
                                  Randall T. Garteiser
                                    Texas Bar No. 24038912
                                    RGARTEISER@GHIPLAW.COM
                                  Christopher A. Honea
                                    Texas Bar No. 24059967
                                    CHONEA@GHIPLAW.COM
                                  M. Scott Fuller
                                    Texas Bar No. 24036607
                                    SFULLER@GHIPLAW.COM
                                  Thomas G. Fasone III
                                    Texas Bar No. 00785382
                                    TFASONE@GHIPLAW.COM
                                  GARTEISER HONEA PLLC
                                  119 W. FERGUSON STREET
                                  TYLER, TEXAS 75702
                                  TELEPHONE: (888) 908-4400

                                  Raymond W. Mort, III
                                   Texas Bar No. 00791308
                                   RAYMORT@AUSTINLAW.COM
                                  THE MORT LAW FIRM, PLLC
                                  100 CONGRESS AVE, SUITE 2000
                                  AUSTIN, TEXAS 78701
                                  TEL/FAX: (512) 865-7950

                                  Attorneys for Plaintiff
          Case 6:20-cv-00600-ADA Document 57 Filed 03/01/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 1, 2021, a copy of the foregoing was

served electronically, via CM/ECF, on all counsel of record who are deemed to have consented

to such service under the Court’s local rules. Any other counsel of record will be served via

facsimile and certified mail, return receipt requested.


                                              By: /s/ Melissa R. Smith
